Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/22 has been entered.

Allowable Subject Matter
2.	Claims 2-4 have been cancelled.
3.	Claims 1, 5-15 are allowed.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 12 and 13. 
5.          As claims 1 and 12, the prior art of record taken alone or in combination, fails to disclose or render obvious a surface characteristic inspection apparatus and a recording medium that stores a surface characteristic inspection program, comprising to calculate surface characteristics including at least one of glossiness, surface roughness, and surface texture of the sensing object by processing data from the detection device; generate guidance information about an attitude of the detection device relative to the sensing object, the guidance information being for a user to 
6.          As claim 13, the prior art of record taken alone or in combination, fails to disclose or render obvious a surface characteristic inspection apparatus, comprising to calculate surface characteristics of the sensing object; generate guidance information about one or both of a distance and an attitude of the detection device relative to the sensing object, the guidance information being for a user to position the detection device to meet one or both of a distance and an attitude suitable for the detection device to detect the reflected light to calculate the surface characteristics; and inform the user of the guidance information about one or both of the distance and the attitude generated by the computer, wherein the surface characteristics includes at least one of glossiness, surface roughness, and surface texture, the detection device comprises a plurality of two-dimensionally arranged light- receiving elements, and each of the light-receiving elements is capable of detecting the distance from the sensing object to the detection device individually, to generate the guidance information using distance information from the sensing object to the detection device from the plurality of light-receiving elements, and display a guidance indication on a display to direct the user to move the detection device to meet one or both of the distance and the attitude suitable for detecting the reflected light based on the guidance information; in combination with the rest of the limitations of claim 13.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 12, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877